DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
2.	This office action is a response to Applicant's election filed on 12/02/2020 without traverse of Group I, claims 1-9 for further examination. Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

3.	Applicant's election was filed on 12/02/2020 without traverse of Group I, claims 1-9 for further examination. Newly submitted claim 11 is directed to inventions that are independent or distinct from the invention of Group I originally claimed for the following reasons: 
Group I. Claims 1-9, drawn to an installation for spraying a fluid, classified in subclass B05B, subgroup 5/1675.
Group II. Claims 10-11, drawn to a method, classified in subclass B05B, subgroup 12/1481.
The inventions are distinct, each from the other because of the following reasons:

4.	Inventions I and II are related as an apparatus and method of use.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be 
Further, Group II contains claims directed to the following patentably distinct species of the claimed invention.
Species II-A, Claim 10, drawn to a method implemented by an installation for spraying a fluid comprising a fluid circulation circuit including a sprayer capable of spraying the fluid, a pump and a circulation pipe for the fluid, the pump being suitable for injecting the fluid into the circulation pipe, the circulation pipe being configured to guide the fluid from the pump to the sprayer, the installation further comprising at least one injector, the method comprising an injection step for injection, by the injector, of a liquid separate from the fluid into the circuit, wherein the injection step comprises: comparing a volume of liquid injected into the circuit from the beginning of the injection step to a predetermined volume; and stopping the injection when the total volume of injected liquid is equal to the predetermined volume.
Species II-B, Claim 11, drawn to a method for spraying a fluid, comprising providing an installation for spraying a fluid, the installation including a fluid circulation circuit including a sprayer capable of spraying the fluid, a pump and a circulation pipe for the fluid, the pump being suitable for injecting the fluid into the circulation pipe, the circulation pipe being configured to guide the fluid from the pump to the sprayer, and at least one injector; and injecting, by the at least one injector, a liquid 
Thus a prior art that satisfies the limitations of claim 1 would not necessarily satisfy the limitations of claim 11, as Inventions I and II are related as an apparatus and method of use.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In the instant case, the apparatus as claimed can be used to practice another and materially different process such as disclosed by Herre (WO 2003/095308 A1 (cited in 01/17/2019 IDS). Thus, regardless of the search method, inventions with different limitations will require different search strategies, and the times to consider the relevancy of collective references would increase proportionality as well and it would be necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention. Thus far, applicant has not proved or provided convincing argument that there is no material difference between the two groups currently on the record.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, newly submitted claim 11 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Priority
5.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 10/17/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
8.	Claims 1-9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	As regards to claim 1, line 8 recites “each injector”, wherein it is unclear whether each injector is referencing the at least one injector or an additional injector. For examination purposes, examiner is interpreting “each injector” as “each of the at least one injector”. To correct this problem, amend claim 1 to recite “each of the at least one injector”.
	As regards to claim 2, lines 1-2 recite “each injector”, wherein it is unclear whether each injector is referencing the at least one injector recited in claim 1 or an additional injector. For examination purposes, examiner is interpreting “each injector” as 
	As regards to claim 3, lines 1-2 recite “each injector”, wherein it is unclear whether each injector is referencing the at least one injector recited in claim 1 or an additional injector. For examination purposes, examiner is interpreting “each injector” as “each of the at least one injector”. To correct this problem, amend claim 3 to recite “each of the at least one injector”.
As regards to	 claim 3, line 3 recites the limitation “the volume”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the volume” as “the predetermined volume” recited in claim 1. To correct this problem, amend line 3 to recite “the predetermined volume”.
	As regards to claim 4, line 2 recites “each injector”, wherein it is unclear whether each injector is referencing the at least one injector recited in claim 1 or an additional injector. For examination purposes, examiner is interpreting “each injector” as “each of the at least one injector”. To correct this problem, amend claim 4 to recite “each of the at least one injector”.
As regards to	 claim 4, line 4 recites the limitation “the injected volume”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the injected volume” as “the predetermined volume”. To correct this problem, amend line 4 to recite “the predetermined volume”.
	As regards to claim 5, lines 1-2 recite “each injector”, wherein it is unclear whether each injector is referencing the at least one injector recited in claim 1 or an additional injector. For examination purposes, examiner is interpreting “each injector” as 
As regards to	 claim 5, line 3 recites the limitation “the injector”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the injector” as “the at least one injector”. To correct this problem, amend line 3 to recite “the at least one injector”.
	As regards to claim 7, lines 1-2 recite “each injector”, wherein it is unclear whether each injector is referencing the at least one injector recited in claim 1 or an additional injector. For examination purposes, examiner is interpreting “each injector” as “each of the at least one injector”. To correct this problem, amend claim 7 to recite “each of the at least one injector”.
	As regards to claim 9, lines 4, 6, & 8 recite “each injector”, wherein it is unclear whether each injector is referencing the at least one injector recited in claim 1 or an additional injector. For examination purposes, examiner is interpreting “each injector” as “each of the at least one injector”. To correct this problem, amend claim 9 to recite “each of the at least one injector”.
Claims 2-9 are rejected at least based on their dependency from claim 1.

Claim Rejections
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 102
10.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1-4 & 8-9 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Herre (WO 2003/095308 A1) (cited in 10/17/19 IDS) hereinafter Herre.
	As regards to claim 1, Herre discloses an apparatus for spraying a paint comprising a paint circulation circuit (abs; [0006]; [0025]; fig 1-6J; clm 1), comprising: 
a spray applicator 62 capable of spraying the paint 80 ([0020]-[0024]; fig 1-6J; clm 1); 
a pig pump 20, 20A, 20B, and a circulation delivery line 22 for the paint 80, the pig pump 20, 20A, 20B, being suitable for injecting the paint 80 into the circulation delivery line 22, the circulation delivery line 22 being configured to guide the paint 80 from the pig pump 20, 20A, 20B, to the spray applicator 62 (abs; [0006]-[0009]; [0016]-[0030]; fig 1-6J; clm 1-3 & 5-7); and 
at least one dosing cylinder injector 64 configured to inject a liquid solvent 60 separate from the paint 80 into the circulation delivery line 22, wherein each of the at least one dosing cylinder injector 64 is configured to compare a total volume of liquid 
As regards to claim 2, Herre discloses an apparatus (abs; [0006]; [0025]; fig 1-6J; clm 1), wherein each of the at least one dosing cylinder injector 64 comprises: a cylinder 64 capable of containing the liquid solvent 60; a piston 70 received in the cylinder 64; and an piston rod 74 capable of moving the piston in the cylinder 64 from a first position to a second position (see fig 6A-6J), the dosing cylinder injector 64 being configured so that the movement of the piston 70 in the cylinder 64 to its second position causes injection of the liquid solvent 60 in the circulation delivery line 22 (abs; [0006]-[0009]; [0016]-[0030]; fig 1-6J; clm 1, 3 & 5-7).
As regards to claim 3, Herre discloses an apparatus (abs; [0006]; [0025]; fig 1-6J; clm 1), wherein each of the at least one dosing cylinder injector 64 is capable of determining a position of the piston 70 in the cylinder and estimating the predetermined volume of liquid solvent 60 injected from at least the determined position see (see [0018]-[0020] & [0028] & fig 6A-6I) ([0016]-[0030]; fig 1-6J; clm 1, 3 & 5-7).

As regards to claim 8, Herre discloses an apparatus (abs; [0006]; [0025]; fig 1-6J; clm 1), wherein an upstream (location of cylinder injector 64, see fig 6A-6J) direction and downstream (location of spray applicator 62, see fig 6A-6J) direction are defined for the circulation delivery line 22, the paint 80 circulating from upstream (location of cylinder injector 64, see fig 6A-6J) to downstream (location of spray applicator 62, see fig 6A-6J) when the paint 80 is guided by the circulation delivery line 22 from the pig pump 20, 20A, 20B, to the spray applicator 62, the wherein the dosing cylinder injector 64 is configured to inject the liquid solvent 60 in an upstream (location of cylinder injector 64, see fig 6A-6J) end of the circulation delivery line 22 ([0016]-[0030]; fig 6A-6J; clm 1).
As regards to claim 9, Herre discloses an apparatus (abs; [0006]; [0025]; fig 1-6J; clm 1), wherein the circulation delivery line 22 further comprises a color-changing unit capable of supplying the pig pump 20, 20A, 20B, with a plurality of distinct paints 80, in which: each of the at least one dosing cylinder injector 64 is configured to inject the liquid solvent 60 into the color- changing unit; and/or each of the at least one dosing cylinder injector 64 is configured to inject the liquid solvent 60 into the pig pump 20, 20A, 20B,; and/or each of the at least one dosing cylinder injector 64 is configured to 

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Herre as applied to claim 1 above, and further in view of Cho (US 2008/0107796 A1) hereinafter Cho. 
As regards to claim 5, Herre discloses an apparatus (abs; [0006]; [0025]; fig 1-6J; clm 1), the at least one dosing cylinder injector 64 being configured to inject the liquid solvent 60 with a first pressure ([0016]-[0030]; fig 6A-6J; clm 1), however Herre does not disclose configured to inject a gas capable of propelling the liquid solvent 60 and to inject the gas with a second pressure, the first pressure being greater than or equal to the second pressure.
Cho discloses an apparatus for dispensing a chemical solution (abs; fig 1-2; clm 1), comprising a canister injector 44 configured to inject a chemical solution from a bottle 42, gas supply piping 46 connecting a source of N2 to the inside of the canister 2 at a second higher pressure (implicit of injecting gas into a closed container where chemical solution has stopped flowing or being dispensed) to propel the chemical solution (abs; [0021]-[0023]; [0030]-[0036]; fig 2; clm 1). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the dosing cylinder injector being configured to inject the liquid solvent with a first pressure and to inject a gas capable of propelling the liquid solvent a second pressure, the first pressure being greater than or equal to the second pressure in the apparatus of Herre, because Cho teaches the use of a canister injector 44 configured to inject a chemical solution from a bottle 42, gas supply piping 46 connecting a source of N2 to the inside of the canister injector 44 to inject gas into a chemical supply line 52, 58, a pressure control valve 48 disposed in the gas supply piping 46, the chemical supply line 52, 58, connected to a nozzle 64, a pressure sensor 50 for sensing the pressure of the chemical solution supplied from the bottle 42 at a first pressure (implicit of injecting the chemical solution through the nozzle), and a controller 70 that controls the pressure control valve 48 on the basis of the pressure sensed by the pressure sensor 50 to inject N2 at a second higher pressure (implicit of injecting gas into a closed container where chemical solution 
As regards to claim 6, Herre discloses an apparatus (abs; [0006]; [0025]; fig 1-6J; clm 1), the at least one dosing cylinder injector 64 being configured to inject the liquid solvent 60 with a first pressure ([0016]-[0030]; fig 6A-6J; clm 1), however Herre does not disclose a pressure sensor capable of measuring the first pressure.
Cho discloses an apparatus for dispensing a chemical solution (abs; fig 1-2; clm 1), comprising a canister injector 44 configured to inject a chemical solution from a bottle 42, gas supply piping 46 connecting a source of N2 to the inside of the canister injector 44 to inject gas into a chemical supply line 52, 58, a pressure control valve 48 disposed in the gas supply piping 46, the chemical supply line 52, 58, connected to a nozzle 64, a pressure sensor 50 for sensing the pressure of the chemical solution supplied from the bottle 42 at a first pressure (implicit of injecting the chemical solution through the nozzle), and a controller 70 that controls the pressure control valve 48 on the basis of the pressure sensed by the pressure sensor 50 to inject N2 at a second higher pressure (implicit of injecting gas into a closed container where chemical solution has stopped flowing or being dispensed) to propel the chemical solution (abs; [0021]-[0023]; [0030]-[0036]; fig 2; clm 1). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the dosing cylinder injector being configured to inject the liquid solvent with a first pressure and to inject a gas capable of propelling the liquid solvent a second pressure, the first pressure being greater than or equal to the second pressure in the apparatus of Herre, because Cho teaches the use of a canister injector 44 configured to inject a chemical solution from a 
As regards to claim 7, Herre discloses an apparatus (abs; [0006]; [0025]; fig 1-6J; clm 1), wherein each of the at least one dosing cylinder injector 64 comprises: a cylinder 64 capable of containing the liquid solvent 60; a piston 70 received in the cylinder 64; and an piston rod 74 capable of moving the piston in the cylinder 64 from a first position to a second position (see fig 6A-6J), the dosing cylinder injector 64 being configured so that the movement of the piston 70 in the cylinder 64 to its second position causes injection of the liquid solvent 60 in the circulation delivery line 22, the piston rod 74 comprising a servomotor, the piston rod 74 being capable of estimating the first pressure from at least one value of an electric current consumed by the servomotor (implicit of consuming electricity at a rate to move the piston rod  74 which corresponds to the pressure exerted) (abs; [0006]-[0009]; [0016]-[0030]; fig 1-6J; clm 4).
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717